Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 1 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 2 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 3 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 4 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 5 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 6 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 7 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 8 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 9 of 12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 10 of
                                         12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 11 of
                                         12
Case 19-10282-t11   Doc 162-1   Filed 02/12/20   Entered 02/12/20 12:52:51 Page 12 of
                                         12
